Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2692 Page 1 of 37

         Jason M. Leviton (pro hac vice)
         Joel A. Fleming (CA Bar No. 281264)
    1    Jacob A. Walker (CA Bar No. 271217)
    2    Lauren Godles Milgroom (pro hac vice)
         Amanda R. Crawford (pro hac vice)
    3    BLOCK & LEVITON LLP
    4    260 Franklin Street, Suite 1860
         Boston, MA 02110
    5    (t) (617) 398-5600
    6    (f) (617) 507-6020
         jason@blockesq.com
    7    joel@blockesq.com
    8    jake@blockesq.com
         lauren@blockesq.com
    9    amanda@blockesq.com
   10    Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
   11    [Additional counsel appear on signature page.]
   12
                              UNITED STATES DISTRICT COURT
   13                       SOUTHERN DISTRICT OF CALIFORNIA
   14
   15 MABVAX THERAPEUTICS                         Case No. 3:18-cv-02494-WQH-MSB
        HOLDINGS, INC.,
   16                                              JOINT MOTION FOR
                    Plaintiff,                     DETERMINATION OF
   17                                              DISCOVERY DISPUTE
             vs.
   18                                              RE: MOTION BY PLAINTIFF TO
        SICHENZIA ROSS FERENCE LLP                 COMPEL RESPONSES TO
   19 (f/k/a SICHENZIA ROSS FERENCE                INTERROGATORIES
        KESNER LLP; f/k/a SICHENZIA                REGARDING CONFLICTS
   20 ROSS FRIEDMAN FERENCE LLP),
        HARVEY KESNER, and DOES 1                 Before: Honorable Magistrate Judge
   21 through 10, inclusive,
                                                          Michael S. Berg
   22               Defendants.
                                                  Date: As determined by the Court.
   23                                             Trial Date: None Set.
   24
   25
   26
   27
   28
                                                                       3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2693 Page 2 of 37



        I.       PLAINTIFF’S POSITION
    1
                  At its core, this is a case about lawyers who harmed one client to benefit others.
    2
        As Judge Hayes ruled on the motion to dismiss, Plaintiff MabVax Therapeutics
    3
        Holdings, Inc. (“MabVax”) has plausibly alleged that Defendants Sichenzia Ross
    4
        Ference LLP (the “Firm”) and Harvey Kesner (“Kesner”) (collectively,
    5
        “Defendants”) (i) exploited their positions of trust by advancing the interests of their
    6
        favored clients, i.e., the Investors, at the expense of MabVax and (ii) defrauded
    7
        MabVax by failing to disclose the extent of those conflicts.1 Defendants’ refusal to
    8
        answer simple interrogatories about those conflicts highlights their vulnerability on
    9
        this issue and exposes Defendants’ reckless approach to managing their ethical
   10
        obligations.
   11
                  A. Facts
   12
                  As set forth in the accompanying Declaration of Joel Fleming (“Fleming
   13
        Dec.”), MabVax served the Firm and Kesner with separate requests for production of
   14
        documents on July 31, 2019.2 Firm Document Request No. 3 and Kesner Document
   15
        Request No. 3 sought: “Documents sufficient to identify all entities in which (A) any
   16
        Investor owns or owned a beneficial interest and (B) (i) You own or owned a
   17
        beneficial interest or (ii) You serve or served as an attorney, officer, director,
   18
        employee, manager, or agent.”3 On September 17, 2019, both the Firm and Kesner
   19
        served their responses on MabVax and objected to Document Request No. 3.4 After a
   20
        meet-and-confer discussion, MabVax agreed to seek that information through
   21
        interrogatories,5 which it served on November 11, 2019.6
   22
   23        1
             See ECF No. 36 at 45.
             2
   24        ECF No. 85-1 at 5 (“Firm Document Requests”); ECF No. 85-1 at 23 (“Kesner
        Document Requests”).
   25      3
             The full text of the requests and responses are included in Appendices A and B.
           4
   26
              ECF No. 85-1 at 40 (“Firm Responses”); ECF No. 85-1 at 67 (“Kesner
        Responses”).
           5
   27        See Fleming Dec., ¶ 4.
           6
               See Fleming Dec., Ex. A (“Firm Interrogatories”); Ex. B (“Kesner
   28   Interrogatories”).

                                                       1                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2694 Page 3 of 37




    1           Firm Interrogatory No. 2 and Kesner Interrogatory No. 2 seek to have
    2 Defendants identify the information requested in Document Request No. 3. Similarly,

    3 Firm Interrogatory No. 1 and Kesner Interrogatory No. 1 seek the identities of
    4 people or entities for whom Defendants served as legal counsel who were beneficial
    5 owners of MabVax securities and/or provided professional services to MabVax. On
    6 December 13, 2019, Kesner served his responses on MabVax, and on December 16,
    7 2019, the Firm served its responses on MabVax.7 Defendants objected to
    8 Interrogatories Nos. 1 and 2 and refused to provide MabVax with complete responses.
    9           B. Argument
   10           Through Interrogatories Nos. 1 and 2, MabVax seeks to prove the full web of
   11 connections that enabled Defendants’ defrauding of MabVax. The information
   12 sought is both highly relevant and narrowly tailored.
   13           The requested information goes to the crux of MabVax’s case. Defendants’
   14 intimate knowledge of the Investors’ investment patterns at other companies—
   15 gleaned through their representation of those companies and their pattern of
   16 investing alongside the Investors—is relevant to MabVax’s claim that Defendants
   17 knowingly provided false advice about whether the Investors should be treated as a
                8
   18 13D Group. The information is also centrally relevant to MabVax’s claim that
                                                                             9
   19 Defendants failed to disclose all material facts about their conflicts. In denying
   20 Defendants’ motion to dismiss, Judge Hayes relied on the fact that Defendants had
   21 been inserted as counsel in at least 22 other companies in which Honig and Stetson
   22
           7
               See Fleming Dec., Ex. C (“Firm Interrogatory Responses”); Ex. D (“Kesner
   23 Interrogatory Responses”).
           8
   24        The test for whether a 13D Group exists is a heavily fact-dependent inquiry that
        asks whether there is “direct or circumstantial evidence” to support “the inference of
   25   a formal or informal understanding between [the defendants] for the purpose of
        acquiring, holding, or disposing of securities.” Hallwood Realty Partners, L.P. v.
   26   Gotham Partners, L.P., 286 F.3d 613, 617 (2d Cir. 2002) (cleaned up). This
        includes “prior relationships and trading patterns.” Id. at 618.
           9
   27         Similarly, Defendants’ undisclosed representation of entities providing
        professional services to MabVax furthered Defendants’ ability to act with the
   28   Investors against MabVax’s interests.

                                                  2                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2695 Page 4 of 37




    1 invested and had invested alongside Honig and other Investors in at least 16 other
    2 companies.10 Only by uncovering all of Defendants’ interlocking relationships with

    3 the Investors can MabVax fairly evaluate the scope of Defendants’ misconduct.
    4           Defendants object that the Interrogatories are vague and ambiguous because
    5 MabVax has not defined the term “beneficial owner” or “beneficial interest.”11 This
    6 objection is nonsensical. The term beneficial owner is defined by SEC regulations.12
    7 Defendants are securities lawyers with decades of experience; they know what
    8 “beneficial owner” and “beneficial interest” mean.13
    9           Defendants further object that the requested information is not in their
   10 possession. This objection is hard to understand, because lawyers are obligated to
   11 “clearly identify the client or clients” affected by a potential conflict of interest.14
   12 Accordingly, Defendants should already have a list of responsive entities.15
   13 MabVax is also aware of at least two entities responsive to Interrogatory No. 1 that
   14 Defendants have failed to name in their responses: an investment bank and an
   15 investor relations firm that MabVax retained at the insistence of the Investors.16
   16 Defendants represented both entities but did not disclose the conflict in any
   17 engagement letter with MabVax. The Firm later identified both entities as Firm
   18 clients in letters to MabVax attempting to clawback MabVax’s client file. 17
   19
   20      10
               ECF No. 36 at 5.
           11
   21
               The Firm also objects the Interrogatories are vague and ambiguous as to the
        terms “You” and “Your.” MabVax agreed to limit the terms to only “Sichenzia Ross
   22
        Ference LLP and any predecessor entities” for the purposes of this Interrogatory, but
        the Firm still refused to answer. See Fleming Dec., ¶ 5.
            12
   23          17 CFR § 240.13d-3.
            13
               MabVax also clarified that “owns or owned a beneficial interest” means “is or
   24   was a beneficial owner” as defined by those SEC regulations. See Fleming Dec. ¶ 6.
            14
               Model R. Prof’l Conduct 1.7, cmt. 2 (ABA 2019).
   25       15
               Defendants also knew or should have known that they were obligated to
   26
        compile such a list based on their partial and incomplete disclosure of conflicts in
        various engagement letters with MabVax.
            16
   27          Those entities are identified by name in the sealed version of the document
        filed in redacted form at ECF No. 79-12, Ex. A.
            17
   28          See Fleming Dec., ¶ 7; ECF No. 73-12 at 21 (redacted copy of sealed exhibit).

                                                  3                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2696 Page 5 of 37




    1           And even if Defendants violated their duty, as lawyers, to conduct a conflict
    2 check18 and disclose “all material information in the attorney or firm’s possession,”

    3 about those conflicts,19 they have an obligation, as litigants, “ to make [] reasonable
    4 efforts to locate all responsive documents and information necessary to fully
    5 respond to interrogatories.”20 The information MabVax seeks can undoubtedly be
    6 obtained through “reasonable efforts”—by, among other things, searching public
    7 SEC filings that contain (“Kesner” or “Sichenzia”) and (“Honig” or “Stetson.”)21
    8 Any argument that MabVax, rather than Defendant, is required to perform such a
    9 search, however, would fail. Like any other client, MabVax “does not have access to
   10 a law firm’s list of other clients, and cannot check for itself whether the firm
   11 represents adverse parties.”22 MabVax is also entitled to receive the information in a
   12 consolidated format that it can present to a jury.
   13           Finally, Defendants argue that client identities are privileged under New York
   14 law and protected by the right to privacy under California law. This is a remarkable
   15 position for Defendants who, when it served their interests, recently named dozens
   16 of their clients in a failed attempt to claw back MabVax’s client file.23 Even if New
   17 York law applied,24 the only authority that Defendants cite for this proposition is
   18
           18
                See Model R. Prof’l Conduct 1.7, cmt. 3 (ABA 2019) (“To determine whether
   19 a conflict of interest exists, a lawyer should adopt reasonable procedures,
        appropriate for the size and type of firm and practice, to determine in both litigation
   20 and non-litigation matters the persons and issues involved.”).
           19
   21         Sheppard, Mullin, Richter & Hampton, LLP v. J-M Mfg. Co., 6 Cal. 5th 59, 86
        (2018).
           20
   22         Fresenius Med. Care Holding, Inc. v. Baxter Int’l, Inc., 224 F.R.D. 644, 657
        (N.D. Cal. 2004); see Fed. R. Civ. P. 33(b)(3); Hawkins v. Kroger Co., 2019 WL
   23   4416132, at *8 (S.D. Cal. Sept. 16, 2019).
           21
               A brief, non-exhaustive search of publicly filed Form 8-Ks by MabVax
   24   yielded dozens of responsive entities, including the following examples: Marathon
        Patent Group, Inc., Majesco Entertainment Co., Function(x) Inc., DraftDay Fantasy
   25   Sports, Inc., Polarityte, Inc., Spiral Energy Tech., Inc., ChromaDex Corp., WPCS
        International Inc., American Strategic Minerals Corp., and Valor Gold Corp.
   26      22
              J-M Mfg, 6 Cal. 5th at 86.
           23
   27          Declaration of Chuck Haughey, ECF No. 73-2 (redacted copy of sealed
        exhibit).
           24
   28         It does not. ECF No. 36 at 46 n.3.

                                                   4                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2697 Page 6 of 37




    1 loose dicta from a 1979 family law matter, Matter of Jacqueline F, which ultimately
    2 held that an attorney was required to disclose the address of the child whose custody

    3 was in dispute.25 The New York Court of Appeals (the state’s highest court) has
    4 since squarely held that “[c]ommunications regarding the identity of a client … are
    5 not generally protected under the [attorney-client] privilege[.]”26
    6           Defendants’ privacy arguments fail because, as Defendants are well aware,
    7 their privacy concerns are appropriately addressed by the protective order in this
    8 case.27 In its partial response to Interrogatory No. 2, the Firm disclosed the names of
    9 two responsive entities “[s]ubject to Confidentiality pursuant to the Protective Order
   10 in this action . . . . ” Kesner also disclosed two responsive entities. As discussed
   11 above, Defendants also disclosed the names of dozens of clients to MabVax in
   12 connection with the clawback motion.
   13           Defendants’ logic here rests on the same unethical premise they have relied
   14 on throughout the case: that the interests of some clients are more important than
   15 those of others. That is not the law.
   16 Dated: January 13, 2020                   BLOCK & LEVITON LLP
   17
                                         By:    /s/ Joel A. Fleming
                                                Jason M. Leviton (pro hac vice)
   18                                           Joel A. Fleming (CA Bar No. 281264)
   19
   20      25
               Matter of Jacqueline F., 391 N.E. 2d 967, 970, 972 (1979). The Jacqueline
   21
        court also noted that an attorney must disclose her client’s identity, even if the client
        is not a party to the case, where, as here, “an ‘attorney’s assertion of the privilege is
   22
        a cover for co-operation in wrongdoing.’” Id. at 972 (citation omitted).
            26
               In re Nassau Cty. Grand Jury Subpoena Duces Tecum Dated June 24, 2003,
   23   830 N.E. 2d 1118, 1126 (N.Y. Ct. App. 2005) (cleaned up); see also Libaire v.
        Kaplan, 760 F. Supp. 2d 288, 295 (E.D.N.Y. 2011) (quoting In re Grand Jury
   24   Subpoena Served Upon John Doe, 781 F.2d 238, 247 (2d Cir. 1986) (en banc))
        (“We consistently have held that, absent special circumstances, client identity and
   25   fee information are not privileged.”). For the avoidance of doubt, client identities are
        also not privileged under California law. See Hays v. Wood, 25 Cal. 3d 772, 785
   26   (1979) (“It is well established that the attorney-client privilege, designed to protect
        communications between them, does not ordinarily protect the client’s identity.”)
            27
   27          See ECF No. 91, 11/15/2019 Hrg. Tr. at 53 (compelling Defendants to produce
        financial information to MabVax and noting: “I believe that the protective order
   28   jointly submitted by the parties in this case can address the privacy interests here”).

                                                   5                         3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2698 Page 7 of 37




    1
                                         Jacob A. Walker (CA Bar No. 271217)
                                         Lauren Godles Milgroom (pro hac vice)
    2                                    Amanda Crawford (pro hac vice)
    3                                    260 Franklin Street, Suite 1860
                                         Boston, MA 02110
    4                                    (t) (617) 398-5600
    5                                    (f) (617) 507-6020
                                         jason@blockesq.com
    6                                    joel@blockesq.com
    7                                    jake@blockesq.com lauren@blockesq.com
                                         amanda@blockesq.com
    8
    9                                    Attorneys for Plaintiff MabVax Therapeutics
                                         Holdings, Inc.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            6                      3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2699 Page 8 of 37




    1
        II. DEFENDANT SICHENZIA ROSS FERENCE LLP’S POSITION

    2          A. Interrogatory No. 1 Seeks Privileged, Overbroad and Speculative
                  Information
    3            Plaintiff’s interrogatory No. 1 seeks not only the names of SRF clients who
    4 are beneficial owners of MabVax, but also the names of clients who provide or
    5 provided “professional services to MabVax” over a ten year period from January 1,
    6 2010 to the date of SRF’s answers to the interrogatories.
    7            First, the identify of SRF’s clients is protected. Pursuant to New York law,
    8 the identity of an attorney’s clients who are not also parties to the action is
    9 privileged. 28 See Matter of Jacqueline F., 391 N.E.2d 967, 970 (1979) (the rule
   10 requiring disclosure is generally applied only where the client whose identity is
   11 sought is a party to the pending civil litigation and the circumstances otherwise
   12 warrant such disclosure). Plaintiff seeks to minimize the holding in Matter of
   13 Jacqueline F., by reference to later cases, however, Matter of Jacqueline F. remains
   14 the law in New York. Moreover, the cases cited did not disagree that client identity
   15 is privileged under special circumstances.29
   16
   17   28
           To the extent that California law is in conflict or warrants a different result, New York law
        should govern. See Isuzu Motors Ltd. v. Consumers Union of U.S., 12 F. Supp. 2d 1035,
   18   1043-44 (C.D. Cal. 1998) (court must make separate choice-of-law inquiry with respect to
        each issue in a case). Given the conflict between New York and California law, and New
   19   York’s interest in regulating laws pertaining to New York attorneys and their clients, New
        York law should apply. Plaintiff cites Hays v. Woods, 25 Cal.3d 772, 785 (1979) arguing
   20   under California law, the attorney-client privilege normally does not protect the client’s
        identify. However, New York law supports that a non-party client’s identity is generally
   21   privileged. (See Matter of Jacqueline F., 391 N.E.2d at 970.). Regardless, to the extent
        this court finds that California law applies, information regarding SRF’s clients is also
   22   protected by their third party right of privacy. (See Hooser v. Superior Court, Hooser v.
        Superior Court (2000) 84 Cal.App.4th 997, 1002 (client names are protected under the
   23   right to privacy under the California State Constitution) and Tien v. Superior Court (2006)
        139 Cal.App.4th 528.)
   24
        29
             None of the cases cited by plaintiff apply here. In re Nassau County Grand Jury, 797
   25 N.Y.S.2d 790 (N.Y. May 3, 2005) involved a grand jury subpoena in a criminal action
        seeking production of firm financial records over a two year period, which necessarily
   26 involved information regarding the identify of clients and fees paid to the firm. Similarly,
        in Libaire v. Kaplan, 760 F.Supp.2d 288 (E.D. N.Y. Jan. 19, 2011) the court found that
   27 there was no showing that a request for a firm’s financial documents to satisfy a judgment
        debtor examination sought privileged information. Here, plaintiff is requesting that SRF
   28 specifically identify all clients over a 10 year period, which have no relation to the claims

                                                       1                           3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2700 Page 9 of 37




    1            Here, however, plaintiff has failed to establish how SRF’s representation of
    2 clients over a ten year year period is critical to this action to overcome the privilege

    3 or privacy rights of SRF’s other clients.30 As such, SRF has a duty to maintain the
    4 confidentiality of its client information and assert this privilege on their behalf.31
    5            Contrary to plaintiff’s argument, SRF did not waive their clients’ rights to
    6 assert the attorney-client privilege by listing some of the names of its clients whose
    7 documents were inadvertently produced in its motion for return of privileged
    8 materials. The attorney-client privilege belongs to the client, not the attorney, who
    9 is bound to assert it.(See Fn. 31.) Moreover, identifying the names of some clients in
   10 a sealed document for purposes of compelling return of privileged materials does
   11 not support a waiver of privilege as to all other client’s identities for use in this
   12 action, nor do the cases cited by plaintiff so hold.
   13            Second, Plaintiff fails to list the entities or persons it claims were beneficial
   14 owners of MabVax. In order to actually respond to this interrogatory, SRF would
   15 need to know the names of each individual and entity beneficial owner of MabVax
   16 over the 10 year period sought, which is wholly in the possession of Plaintiff, not
   17 Defendants.32 Contrary to Plaintiff’ argument, SRF is not required to conduct
   18
        in this action, and thus not warranted.
   19
        30
             SRF represented MabVax from April 2, 2015 to May 23, 2018, and already disclosed
   20 certain clients (who SRF had knowledge were MabVax investors or related to MabVax) in
        its engagement agreements, as indicated in its response to these interrogatories. (See pltff
   21 Exh. C, pg. 5.) Clearly, at minimum, any clients SRF represented after its engagements
        with MabVax ended are irrelevant to any issue in this matter.
   22
        31
             Under either New York or California law, the attorney-client privilege is held by clients,
   23 and cannot be waived by the attorney - who is not the holder of the privilege. (See Rule 1.6
        of the NY Rules of Prof. Conduct; CPLR § 4503; Carte Blanche PTE., Ltd. V. Diners
   24 Club Int’l, Inc., 130 F.R.D. 28, 31 (S.D.N.Y. 1990 “the attorney-client privilege can be
        waived only by the client and cannot be waived by counsel”; and M.T. Packaging, Inc. v.
   25 Maidenbaum & Assoc., P.L.L.C., 2018 N.Y. Slip Op. 30601[U], at *3 (Sup. Ct., N.Y.
        Cnty. 2018.); Also see Rule 1.6 of the California Rules of Professional Conduct and
   26 §6068(e)(1) of the California Business and Professions Code; Cal. Evid. Code 953; and
        Cal. Evid. Code 954-55 (attorney may claim privilege on client’s behalf).
   27
        32
             As of Mabvax’s Form 10-K, filed as of March 14, 2016, there were 151 stockholders of
   28 record, and shares of commons stock are held by financial institutions as nominees for

                                                        2                           3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2701 Page 10 of 37




     1 extensive searches of documents that are not in its possession, custody or control,
     2 especially given the significant number of stockholders of record, which is a much

     3 smaller number than beneficial owners. Recognizing the significant number of its
     4 own beneficial owners, Plaintiff attempts to drown SRF in discovery and demands
     5 SRF conduct a search of public databases, which is both unreasonable and
     6 contumacious conduct. 33
     7          Third, Plaintiff demands the names of SRF clients who also happened to have
     8 provided “professional services to MabVax” at some point during the 10 year period
     9 requested in the interrogatories. Notwithstanding that the identity of SRF’s clients are
    10 privileged, Plaintiff again fails to provide the names of the individuals or entities that
    11 provided “professional services” to MabVax, or provide a definition of “professional
    12 services.” Nonsensically and without basis, Plaintiff expects SRF to know all persons
    13
    14 beneficial owners. (See Decl. Bertsche, ¶ 9)
         33
    15      Fed. R. Civ. P. 26(b)(1) [in determining what information is subject to discovery
         requests, the court among the factors considered are “the parties’ relative access to relevant
    16   information, the parties’ resources...” The court may limit the discovery if it finds “the
    17   discovery sought is unreasonably cumulative or duplicative, or can be obtained from some
         other source that is more convenient, less burdensome, or less expensive…” Fed. R.
    18   Civ.P. 26(b)(2)(C)(i); “A responding party is not generally required to conduct extensive
         research in order to answer an interrogatory, but a reasonable effort to respond must be
    19
         made.” Haney v. Saldana, 2010 U.S. Dist. LEXIS 93447, *8, citing L.H. v.
    20   Schwarzenegger, No. S-06-2042 LKK GGH, 2007 U.S. Dist. LEXIS 73752, 2007 WL
         2781132, *2 (E.D. Cal. Sep. 21, 2007). “Discovery does not mean that a party should have
    21   to prepare the other party's case. A responding party is generally not required to perform
    22   extensive research to acquire requested information.” L.H. v. Schwarzenegger, 2007 U.S.
         Dist. LEXIS 73752, *9. In California, the burden of research is “on the propounder of the
    23   interrogatory where the records from which the research is to be done are equally available
         to him.” Bunnell v. Superior Court of Alameda County, 254 Cal. App. 2d 720, 724 (1967).
    24
         Also see Gorrell v. Sneath, 292 F.R.D. 629, 639 (E.D. Cal. April 2013) [ the court
    25   sustained defendants objection that plaintiff’s interrogatory, "identify any requirements of
         the BOP contract that conflict with those standards set by SAMHSA" is overly broad and
    26   burdensome. The court found that requiring the defendant to review all possible
    27   SAMSHA/DHHS standards and compare them with the BOP contract would be
         burdensome and would produce irrelevant information ].
    28

                                                       3                          3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2702 Page 11 of 37




     1 or entities that provided professional services to Mabvax over a ten year period. SRF
     2 maintains no such records. Based on the foregoing infirmities, plaintiff’s motion with

     3 respect to Interogatory No. 1 should be denied.
     4        B. Interrogatory No. 2 is Overbroad, Burdensome, Seeks Information
                 Which is Available to Plaintiff, and Seeks Privileged Information
     5
                Like Interrogatory No. 1, Interrogatory No. 2 is convoluted, overbroad, and
     6
         seeks information that is not within SRF’s possession, custody or control but is
     7
         wholly in the possession of Plaintiff. Plaintiff seeks the names of all entities in which,
     8
         during a ten year period, a MabVax Investor has or had an interest in and a) SRF also
     9
         has or had a beneficial interest, or b) SRF represented. However, in order to comply
    10
         with either part of this interrogatory, SRF would first need to know the names of all
    11
         entities in which each MabVax benefical owners had invested in during the 10 year
    12
         period, so that they could then determine whether they also held shares in those
    13
         entities or represented those entities. SRF maintains no such list, and such request
    14
         highlights the nature of Plaintiff’s overbroad and unreasonable discovery attack on
    15
         SRF. Plaintiff is not seeking information about SRF’s alleged representation of
    16
         certain of the Investors (the alleged basis of its conflict of interest allegations) but
    17
         rather the entities that those Investors maintained an ownership interest in. SRF does
    18
         not maintain records of who else may have held stock in all of the companies in
    19
         which they have ever held any shares in or represented, nor would it be reasonable to
    20
         expect this.34
    21
                Information in which entities that both a MabVax Investor and SRF ever held
    22
         shares in over a 10 year period is also not proportional to the needs of this case, as it
    23
         seeks information which has no relevance to SRF’s representation of MabVax.35
    24
    25   34
          While SRF maintains a list of its clients, such a list could not be linked to entities in
    26 which  a MabVax Investor may have held shares in, nor would SRF, or any company,
       maintain a list of all investors in companies in which they may have held shares in at some
    27 point. (Decl. Bertsche, ¶ 7.)
       35
          SRF never owned shares in any of the Investor entities identified by plaintiff in their
    28 interrogatories who invested in MabVax. Whether or not SRF at one point in time owned

                                                      4                          3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2703 Page 12 of 37




     1         While SRF has a duty to conduct a reasonable investigation in order to respond
     2 to interrogatories, contrary to plaintiff’s argument, it would not be possible for SRF

     3 investigate every entity that an Investor maintains or maintained a beneficial interest
     4 in over the past 10 years. (See Fn. 32-35) The cases cited by plaintiff do not impose a
     5 duty on a party to scour public records in order to respond to interrogatories, and
     6 instead discuss that a party should conduct a reasonable investigation of its own
     7 books and records which are within its possession, custody or control, which includes
     8 that of its agents.36
     9         However, in an effort to meet and confer with counsel to further respond to
    10 Interrogatory No. 2, defense counsel requested that plaintiff provide a list of all of the
    11 relevant entities they believe the MabVax Investors invested to which SRF could then
    12 respond whether they have also held shares in those same entities for a more limited
    13 time period. Plaintiff refused. As a compromise, SRF conducted a search of the
    14 entities referenced by Plaintiff in footnote 10, page 14 of the complaint, which
    15 Plaintiff claims a MabVax Investor held shares in, and provided a list of those entities
    16 to Plaintiff which SRF or its predecessor firm had also held shares at some point
    17 during the requested time frame.
    18         With regard to the second portion of Interrogatory No. 2 requesting the names
    19 of SRF clients, SRF incorporates its arguments above that this information is
    20 privileged or otherwise protected. Based on the foregoing, SRF requests that this
    21 Court deny plaintiff’s motion as to Interrogatory No. 2.
    22
    23 a share in an entity that a MabVax Investor also happened to invest in at the same or
         another point in time has no bearing on any issue in this case, as SRF would not
    24 necessarily know this information, nor would this generally create a conflict of interest.
         36
    25    For instance, based on the overbroad nature of plaintiff’s interrogatory, if a MabVax
       investor owned shares in Starbucks, and SRF also happened to own shares in Starbucks at
    26 some point over the last 10 years, SRF would be required to find and disclose this
       information. Moreover, is is also important to note that a search of public records may not
    27 even reveal all entities requested in Interrogatory No. 2, given the definition of “Investor” to
       also include “any other person or entity controlled by the Investors or in which any of the
    28 Investors has a ‘beneficial interest.’” (Plaintiff’s Exh. A, pg. 4, ¶ 9.)

                                                       5                           3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2704 Page 13 of 37




     1
         DATED: January 13, 2020       LEWIS BRISBOIS BISGAARD & SMITH           LLP

     2

     3
                                       By:         /s/ Corinne C. Bertsche
     4                                       Mark K. Anesh
     5                                       Corinne C. Bertsche
                                             Attorneys for Defendant SICHENZIA
     6                                       ROSS FERENCE LLP
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             6                    3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2705 Page 14 of 37




     1 III. DEFENDANT HARVEY KESNER’S POSITION
     2          Plaintiff’s Interrogatory Nos. 1 and 2 suffer from numerous serious defects,
     3 thus they are impossible to answer. The Interrogatories require Mr. Kesner to, for
     4 the last ten years,37 speculate and potentially conduct extensive research for
     5 information not within his possession or control. Mr. Kesner cannot possibly know
     6 who is or was a beneficial owner of MabVax securities. Such information is
     7 uniquely known to those particular beneficial owners by their own investment
     8 records only, and is not known by Mr. Kesner. Defendant is not required to conduct
     9 extensive research into information known only to third-parties, obtain private
    10 brokerage account and stock exchange records or reach legal conclusions and advise
    11 Plaintiff on legal matters. Plaintiff also requests Mr. Kesner to identify his clients
    12 but Mr. Kesner is bound by professional conduct rules and does not have consent
    13 from his clients to disclose their identity, and disclosure of client identity is not
    14 permissible under New York or California law under the present circumstances.38
    15 Interrogatory No. 1. This interrogatory requests the following:
    16
                Identify each Person or entity for whom You serve or served as legal
    17          counsel who is or was a beneficial owner of MabVax securities and/or
    18          provides or provided other professional service to MabVax and for
                each Person or entity identified, please provide the start and end dates
    19          of your representation.39
    20
    21
    22
    23   37
            Plaintiff’s discovery states the relevant time period as “January 1, 2010 through the date of Your
    24   Answers” (Ex. 1). Plaintiff has been unwilling to shorten this time period even though Kesner’s
         engagement commenced April 2015.
    25   38
            Further, contrary to Plaintiff’s contentions, in ruling on Defendants’ motion to dismiss, Judge
         Hayes did not make findings of fact as no facts have been introduced into evidence. Rather, Judge
    26   Hayes was required to accept Plaintiff’s allegations as true only for the purposes of determining
         whether the allegations were “plausible”, the threshold standard that could allow a facially
    27   deficient complaint to survive a motion to dismiss.
         39
    28      See Ex. 1.

                                                          1                             3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2706 Page 15 of 37




     1          Every part of this interrogatory is problematic. First, the time period is
     2 overbroad. Defendants represented Plaintiff from April 2, 2015 to May 23, 2018.

     3 There is no reason to extend the time frame outside of the date of representation.
     4          Second, the identity of Kesner’s clients is protected. Client names are
     5 protected under the right to privacy under the California State Constitution.40 The
     6 California Business and Professions Code provides it is the duty of an attorney “[t]o
     7 maintain inviolate the confidence, and at every peril to himself or herself, to
     8 preserve the secrets, of his or her client.”41 Rule 1.6 of the California Rules of
     9 Professional Conduct further provides a lawyer shall not reveal confidential
    10 information.42 Under New York law, the identity of clients not parties to the action
    11 is privileged, “absent other circumstances, an attorney cannot be compelled to reveal
    12 a client's identity where the latter is not a party to a pending litigation. [citation
    13 omitted].43 None of the cases cited by Plaintiff disagrees with this holding and those
    14 cases in fact acknowledge that under certain circumstances client identity is
    15 privileged.44 Further, Rule 1.6(a) of the New York Rule of Professional Conduct
    16 provides that a lawyer shall not reveal confidential information.45
    17
    18
    19
         40
          Hooser v. Superior Court, Hooser v. Superior Court (2000) 84 Cal.App.4th 997, 1002, 101
    20 Cal.Rptr.2d 341(“the identity of an attorney's clients is sensitive personal information that
       implicates the clients' rights of privacy”).
    21 41 Ca. Bus. & Prof. Code §6068(e)(1) (2019).
    22 42 Ca. R. of Prof. Cond. R. 1.6(a) (“A lawyer shall not reveal information protected from
       disclosure by Business and Professions Code section 6068, subdivision (e)(1) unless the
    23 client gives informed consent….”)
       43
          Matter of Jacqueline F., 391 N.E.2d 967, 970 (1979).
    24
       44
          In Re Grand Jury Subpoena Served Upon John Doe, 781 F.2d 238, 247 (2d Cir. 1986) (en
    25 banc)) (client identity not privileged “absent special circumstances”).
         45
    26   22 NYCRR 1200.0 Rule 1.6. (a) (“A lawyer shall not knowingly reveal confidential
       information, as defined in this Rule, or use such information to the disadvantage of a client or for
    27 the advantage of the lawyer or a third person, unless: (1) the client gives informed consent, as
       defined in Rule 1.0(j)….”)
    28

                                                          2                            3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2707 Page 16 of 37




     1         Third, Kesner is not required to conduct a factual or legal analysis to
     2 determine “beneficial owners” of Plaintiff or provide plaintiff his legal opinion. To

     3 complicate this interrogatory further, Plaintiff requests Kesner to identify only
     4 clients who are “beneficial owners” of Plaintiff and requires Kesner to determine
     5 who are the “beneficial owners”. During the meet and confer process, Plaintiff
     6 defined “beneficial owner” as the term is defined in 17 CFR § 240.13d-3. (See Ex.
     7 2; Statute). To determine whether a person (or entity) was a “beneficial owner” of
     8 MabVax securities during the last ten years, Kesner would require access to records
     9 showing the person’s investments and confidential brokerage and stock exchange
    10 records. The term beneficial ownership, as defined, is applicable to publicly traded
    11 companies with thousands or tens of thousands of anonymous shareholders that
    12 changes from trading each day. The identities are constantly changing as are the
    13 beneficial ownership records held by brokerage firms, and trading records are in
    14 non-personal unidentifiable form, unknown to exchanges, the issuers of securities
    15 and the public. Kesner does not have this information and he is not required to issue
    16 subpoenas or otherwise seek to obtain it. “[A] responding party is generally not
    17 required to perform extensive research to acquire requested information.”46 Kesner
    18 would then have to perform an in-depth investigation to determine whether any such
    19 person satisfies the legal definition and criteria cited if required to respond. These
    20 are activities best suited to Plaintiff’s experts.
    21         Fourth, Plaintiff did not provide a definition of “professional services”.
    22 According to Merriam-Webster “professional service” is defined as a “service
    23 requiring specialized knowledge and skill usually of a mental or intellectual nature
    24 and usually requiring a license, certification, or registration.”47 Kesner is not
    25
    26   46
          L.H. v. Schwarzenegger, No. S–06–2042 LKK GGH, 2007 WL 2781132, *2 (E.D.Cal. Sep.21,
       2007); also see Gorrell v. Sneath, 292 F.R.D. 629, 629 (E.D. Cal. Apr. 5, 2013).
    27 47
          See “professional service.” The Merriam-Webster.com Legal Dictionary, Merriam-Webster
    28 Inc., https://www.merriam-webster.com/legal/professional%20service. Accessed 10 January 2020.

                                                     3                          3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2708 Page 17 of 37




     1 required to determine whether any of his clients over the past ten years performed
     2 for Plaintiff a service requiring specialized knowledge and skill of a mental or

     3 intellectual nature and then further gather facts and analyze whether any such client
     4 is also a “beneficial owner” of Plaintiff’s securities. Plaintiff contends it is aware of
     5 two entities that fall into this category, but this begs the question as to why this
     6 interrogatory is so broad and not limited to those two entities.
     7             Notwithstanding this, Kesner identified certain clients that publicly reported
     8 beneficial ownership of Plaintiff’s securities or were known to be investors, who
     9 consented to such identification and provided their own conflict waivers allowing
    10 Kesner to identify them to Plaintiff, who were thereupon identified by name in
    11 Kesner’s Firm’s pre and post engagement retainer letters. Such letters sought from
    12 Plaintiff and received specific explicit written acknowledgement of representation
    13 and approval by Plaintiff, repeatedly. Plaintiff is fully aware of and possesses all the
    14 documentation that Plaintiff’s senior executive officers, by their physical signatures,
    15 was relied upon by Mr. Kesner as the disclosure and waiver of potential conflicts for
    16 representation of beneficial owners of Plaintiff.
    17 Interrogatory No. 2: Plaintiff’s Interrogatory No. 2 states:
    18
                   Identify all entities in which (A) any Investor owns or owned a
    19             beneficial interest and (B) (i) You own or owned a beneficial interest or
    20             (ii) You serve or served as legal counsel.48

    21
                   This interrogatory is also as problematic as it is confusing, overbroad, and
    22
         unduly burdensome. First, the time period is overbroad. There is no reason to extend
    23
         the applicable time outside of the date of representation. Second, Plaintiff did not
    24
         define “Investor” or “beneficial interest”. During the meet and confer process,
    25
         Plaintiff defined “Investors” to include over forty individuals and entities including
    26
    27
         48
    28        See Ex. 1.

                                                       4                        3:18-cv-02494-WQH-MSB
 Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2709 Page 18 of 37




            1 “any other person or entity controlled by the Investors or in which any of the
            2 Investors has a ‘beneficial interest’”, information that is also not in his purview or

            3 control. (See Ex.1). Plaintiff similarly defined “beneficial interest” to mean
            4 “beneficial ownership” as defined under 17 CFR § 240.13d-3. As discussed, Kesner
            5 is not required to conduct extensive research including on-line searches in public
            6 databases over the last ten years to determine if any Investor had a “beneficial
            7 interest” in Plaintiff, even if such information was publicly available on such
            8 databases or in SEC filings.49 Kesner is further not required to research and cannot
            9 possibly know the forty Investors to determine if they “control” another person or
          10 entity through private agreements, and then opine on whether those persons or
          11 entities have a “beneficial interest” in Plaintiff.
          12           Third, as discussed, the identity of Kesner’s clients is protected and Kesner
          13 could violate rules of professional conduct by disclosing the identity of clients
          14 absent client consent. Finally, the interrogatory does not seek information relating to
          15 Plaintiff and instead seeks information regarding persons over the past ten years that
          16 may have no relation to Plaintiff. Notwithstanding this, Kesner is listed as an
          17 Investor and identified two entities which invested in Plaintiff with full knowledge,
          18 acceptance, approval and gratitude of Plaintiff, as well as fee conversion agreements
          19 signed by Plaintiff in which Plaintiff accepted the waiver of extensive amounts due
          20 and owing for legal services and issued its securities to Defendants.
          21           Based on the above, Kesner requests the Court deny Plaintiff’s motion to
          22 compel responses to Interrogatories Nos. 1 and 2.
          23
                       Respectfully submitted,
          24                                         GORDON REES SCULLY MANSUKHANI
          25 Dated: January 13, 2020
          26
          27      49
               L.H. v. Schwarzenegger, No. S–06–2042 LKK GGH, 2007 WL 2781132, *2 (E.D.Cal. Sep.21,
             2007);
1170042/49439838v.1
          28        Gorrell v. Sneath, 292 F.R.D. 629, 629 (E.D. Cal. Apr. 5, 2013).

                                                           5                        3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2710 Page 19 of 37




     1
                                       By: _/s/ Tamara A. Seelman_______________
                                       .
     2                                 Attorneys for Defendant
     3                                 HARVEY KESNER

     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                            6                     3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2711 Page 20 of 37




                            EXHIBIT 1

                                    TO

          HARVEY KESNER’S INSERT
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2712 Page 21 of 37


        Jason M. Leviton (pro hac vice)
      1 Joel A. Fleming (CA Bar No. 281264)
      2 Jacob A. Walker (CA Bar No. 271217)
        Lauren Godles Milgroom (pro hac vice forthcoming)
      3 Amanda R. Crawford (pro hac vice forthcoming)
        BLOCK & LEVITON LLP
      4 260 Franklin Street, Suite 1860
        Boston, MA 02110
      5 (t) (617) 398-5600
      6 (f) (617) 507-6020
        jason@blockesq.com
      7 joel@blockesq.com
        jake@blockesq.com
      8 lauren@blockesq.com
        amanda@blockesq.com
      9
     10 Attorneys for Plaintiff
     11
                                      UNITED STATES DISTRICT COURT
     12
                                   SOUTHERN DISTRICT OF CALIFORNIA
     13
     14   MABVAX THERAPEUTICS HOLDINGS, INC.,       Case No.: 3:18-cv-02494-WQH-MSB
     15                           Plaintiff,        [SECOND REVISED] PLAINTIFF’S
                                                    FIRST SET OF INTERROGATORIES
     16   v.                                        DIRECTED TO DEFENDANT HARVEY
                                                    KESNER
     17   SICHENZIA ROSS FERENCE LLP (f/k/a
          SICHENZIA ROSS FERENCE KESNER LLP;
     18   f/k/a SICHENZIA ROSS FRIEDMAN FERENCE
          LLP) and HARVEY KESNER,
     19
                                  Defendants.
     20
     21
     22
     23
     24
     25
     26
     27
     28

          INTERROGATORIES                                       CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2713 Page 22 of 37




      1          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff MabVax

      2 Therapeutics Holdings, Inc. hereby submits the following Interrogatories to be answered by
      3 Defendant Harvey Kesner.
      4 I.       DEFINITIONS

      5          1.      “All” and “each” shall be construed as “all and each.”

      6          2.      The connectives “and” and “or” shall be construed either disjunctively or

      7 conjunctively as necessary to bring within the scope of the Interrogatories all responses that might
      8 otherwise be construed to be outside of its scope.
      9          3.      “Communication” or “Communications” means any exchange of information by

     10 any means of transmission, sending or receipt of information of any kind by or through any means
     11 including, but not limited to, speech, writings, Documents, language (machine, foreign, or
     12 otherwise) of any kind, computer electronics or Electronic Data, sound, radio, or video signals,
     13 telecommunication, telephone, text message, facsimile, telegram, photographic film of all types,
     14 or other media of any kind. “Communication” also includes, but is not limited to, all inquiries,
     15 discussions, conversations, correspondence, negotiations, agreements, understandings, meetings,
     16 notices, requests, responses, demands, complaints, or press, publicity, or trade releases.

     17          4.      The term “relating to” means referring to, referencing, describing, evidencing, or

     18 constituting.
     19          5.      “Document” or “Documents” is intended to be interpreted in the broadest possible

     20 sense and includes, but is not limited to, all Electronic Data and all Communications which are
     21 stored, or retrievable, or recorded in any manner and also includes, but is not limited to, any
     22 writing or other record of information or images, including, but not limited to, print, handwriting,
     23 photographs, film, recordings, memoranda, books, records, accounts, ledgers, vouchers, invoices,
     24 drafts, bills, charge slips, letters, electronic mail or “e-mail,” text messages (including, but not
     25 limited to, messages sent through instant messaging apps such as, but not limited to, Apple
     26 iMessage, Google Chat or WhatsApp), compact discs, CD-ROMs, magnetic tape, videotape,
     27 magnetic or optical disks, “floppy disks,” “PowerPoint” or other presentation software systems,

     28
                                                          2
          INTERROGATORIES                                                 CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2714 Page 23 of 37




      1 telegrams, mailgrams, correspondence, notes and minutes of meetings, conversations or
      2 telephone calls, resolutions, interoffice memoranda, work papers, reports, projects, tabulations,
      3 studies, surveys, legal complaints and other pleadings, affidavits, interrogatories, legal briefs,
      4 legal motions, judgments, designs, drawings, schematics, maps, manuals, models, notebooks,

      5 contracts, agreements, diaries, telephone records, desk calendars, appointment books, circulars,
      6 charts, transcripts, news releases, trade releases, advertisements, press books, teletype messages,
      7 licenses, financial statements, stenographers’ notebooks, punchcards, computer printouts and
      8 data, telecopier or facsimile transmissions and printouts, letters of credit, stock certificates, and
      9 securities. “Document” also includes preliminary drafts, revisions, or copies of any such
     10 Document, if the copy is in any way different from the original, now in Your possession, custody,
     11 or control, or in the possession, custody, or control of Your advisors, agents, employees,
     12 representatives, trustees, counsel, or other Persons acting or purporting to act on Your behalf.
     13          6.      “Electronic Data” means any original and any non-identical copies (whether non-

     14 identical because of notes made on copies or attached comments, annotations, marks,
     15 transmission notations, or highlighting of any kind), of mechanical, facsimile, electronic,
     16 magnetic, digital, or other programs (whether private, commercial, or work-in-progress),

     17 programming notes or instructions, activity listings of electronic mail receipts or transmittals,
     18 output resulting from the use of any software program, including word processing Documents,
     19 spreadsheets, database files, charts, graphs and outlines, electronic mail or “e-mail,” text message,
     20 personal digital assistant messages, instant messenger messages, operating systems, source code
     21 of all types, programming languages, linkers and compilers, peripheral drives, PDF files, PRF
     22 files, batch files, ASCII files, crosswalks, code keys, pull down tables, logs, file layouts, and any
     23 and all miscellaneous files or file fragments, regardless of the media on which they reside and
     24 regardless of whether said electronic data consists of an active file, deleted file, or file fragment.
     25 “Electronic data” also includes any and all items stored on computer memory or memories, hard
     26 disks, floppy disks, zip drives, CD-ROMs, Bernoulli Boxes and their equivalents, magnetic tapes
     27 of all types and kinds, microfiche, punched cards, punched tape, computer chips (including, but

     28
                                                           3
           INTERROGATORIES                                                  CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2715 Page 24 of 37




      1 not limited to, EPROM, PROM, ROM, or RAM of any kind) on or in any other vehicle for digital
      2 data storage or transmittal, files, folder tabs, or containers, and labels appended to or associated
      3 with any physical storage device associated with each original and each copy.
      4          7.      “Identify” when used with respect to (a) a natural person, means the following

      5 information shall be provided: the natural person’s full name, job title, employer during the period
      6 referred to, current or last known home address, telephone number, business address and
      7 telephone number, and e-mail address(es); (b) any entity other than an individual, means the
      8 following information shall be provided: the entity’s full name and current or last known address;
      9 and (c) a Document, means the following information shall be provided: the date, title, subject
     10 matter, author(s), recipient(s), and Bates number(s).
     11          8.     “Interrogatory” or “Interrogatories” means each one of the specific interrogatories

     12 set forth herein.
     13          9.     “Investor” or “Investors” means any and/or all of Barry Honig, Renee Honig,

     14 Jonathan Honig, John Stetson, Michael Brauser, John O’Rourke III, Phillip Frost, Mark
     15 Groussman, Steven Rubin, John H. Ford, Robert Prag, Robert Haag, and Andrew Haag, as well
     16 as Harvey Kesner, Michael Ference and any other person or entity controlled by the Investors or

     17 in which any of the Investors has a beneficial interest, including, without limitation, GRQ
     18 Consultants, Inc. (“GRQ”), GRQ Consultants, Inc. 401K (“GRQ 401K”), GRQ Consultants, Inc.
     19 Roth 401K FBO Barry Honig (“GRQ Barry”), GRQ Consultants, Inc. Roth 401K FBO Renee
     20 Honig (“GRQ Renee”), Barry and Renee Honig Charitable Foundation, Inc. (“Honig
     21 Foundation”), Southern Biotech, Inc. (“Southern Biotech”), HS Contrarian Investments, LLC
     22 (“HSCI”), Grander Holdings, Inc. (“Grander”), Grander Holdings, Inc. 401K (“Grander 401K”),
     23 Airy Properties (“Airy”), 11 East Airy Street Partnership (“11 East”), ATG Capital, LLC
     24 (“ATG”), OPKO, Inc. (“Opko”), Frost Gamma Investments Trust (“FGIT”), Melechdavid, Inc.
     25 (“Melechdavid”), Melechdavid, Inc. Retirement Plan (“MRP”), Alpha Capital Anstalt (“Alpha”),
     26 The Del Mar Consulting Group, Inc. (“Del Mar”), The Del Mar Consulting Group, Inc.
     27 Retirement Plan Trust (“Del Mar Trust”), IRTH Communications, LLC (“Irth”), Stetson Capital

     28
                                                          4
          INTERROGATORIES                                                 CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2716 Page 25 of 37




      1 Investments Inc. (“SCI”), Darwin Investments LLC (“Darwin”), Darwin Retirement Investments,
      2 LLC (“Darwin Retirement”), Darwin Ret LLC (“Darwin Ret”), Paradox Capital Partners LLC
      3 (“Paradox”), and Denville and Dover Fund LLC (“Denville”).
      4          10.      “Person” or “Persons” means natural persons, as well as private or public

      5 corporations, firms, partnerships, associations, institutions, joint ventures, governmental entities,
      6 administrative agencies, and professional associations, or other form of business or legal entity,
      7 as well as the representative(s) of any such Person.
      8          11.     The terms “You” and “Your” mean the party to whom this request is directed, and

      9 his agents, employees, officers, directors, parent companies, subsidiaries, representatives,
     10 attorneys, and any other Person acting on his behalf.
     11 II.      INSTRUCTIONS

     12          1.      In responding to the following Interrogatories, You are required to provide all

     13 information that is in Your actual or constructive possession, custody, or control or that is in the
     14 possession, custody or control of all predecessors, successors, parents, subsidiaries, divisions, or
     15 affiliates, directors, officers, agents, employees, attorneys, accountants, representatives or other
     16 Persons acting on Your behalf.

     17          2.      If, in responding to these Interrogatories, You claim any ambiguity in an

     18 Interrogatory, or in a Definition or Instruction applicable to an Interrogatory, such claim shall not
     19 be utilized as basis for refusing to respond, but You shall set forth as part of Your response the
     20 language deemed to be ambiguous and the interpretation used in responding to the Interrogatory.
     21          3.      Each Interrogatory must be answered separately and fully in writing under oath,

     22 unless You object to it, in whole or in part. If an objection is made to an Interrogatory or to a part
     23 of an Interrogatory, the specific ground for the objection shall be set forth clearly. If an objection
     24 is based on a claim of privilege or other protection, the particular privilege or protection invoked
     25 shall be clearly stated.
     26          4.      If only part of an Interrogatory is objectionable, the remainder of the Interrogatory

     27 shall be answered.

     28
                                                           5
           INTERROGATORIES                                                  CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2717 Page 26 of 37




      1          5.     If an Interrogatory cannot be answered completely, it must be answered to the

      2 fullest extent possible. If You do not have personal knowledge sufficient to respond fully to an
      3 Interrogatory, You shall so state, but shall make reasonable and good faith effort to obtain the
      4 information by inquiry to other Persons who may have personal knowledge sufficient to respond.

      5          6.     If a Document is provided in response to an Interrogatory, Identify the Document

      6 by providing the applicable Bates number and organize and label the Document to correspond
      7 with the Interrogatory number. If the Document is being produced in its native electronic format
      8 (allowing the Document to retain its metadata), You shall Identify to which Interrogatory the
      9 Document is responsive.
     10          7.     These Interrogatories are continuing in nature so that if You subsequently discover

     11 or obtain any responsive information previously inquired of or required to be produced, You shall
     12 promptly supplement or amend Your previous response, disclosing the subsequently discovered
     13 or obtained information.
     14 III.     RELEVANT TIME PERIOD

     15          Unless otherwise specified, the relevant time period covered by these Interrogatories is

     16 January 1, 2010, through the date of Your answers (the “Relevant Time Period”). If any

     17 information before this period is necessary for a correct or complete understanding of Your
     18 answer, You must include the earlier information as well.
     19 IV.      INTERROGATORIES

     20 Interrogatory No. 1:
     21          Identify each Person or entity for whom You serve or served as legal counsel who is or

     22 was a beneficial owner of MabVax securities and/or provides or provided other professional
     23 services to MabVax and for each Person or entity identified, please provide the start and end dates
     24 of your representation.
     25 Interrogatory No. 2:
     26          Identify all entities in which (A) any Investor owns or owned a beneficial interest and

     27 (B) (i) You own or owned a beneficial interest or (ii) You serve or served as legal counsel.

     28
                                                         6
          INTERROGATORIES                                                 CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2718 Page 27 of 37




      1 Interrogatory No. 3:
      2         State all facts supporting each of Your affirmative defenses.

      3 Interrogatory No. 4:
      4         State all facts supporting Your statement in paragraph 7 of Your Answer that “the

      5 investors learned that Plaintiff considered Southern Biotech’s transfer to have ‘inadvertently
      6 terminated’ a critical consent right came not from Kesner or the Firm but from direct
      7 communications between the investors and David Hansen, Plaintiff’s CEO, and is referenced in
      8 numerous email communications.”
      9
     10 DATED: December 6, 2019
                                                   BLOCK & LEVITON LLP
     11
     12                                            By: /s/ Joel Fleming
                                                        Jason M. Leviton (pro hac vice)
     13                                                 Joel A. Fleming (CA Bar No. 281264)
     14                                                 Jacob A. Walker (CA Bar No. 271217)
                                                        Amanda R. Crawford (pro hac vice forthcoming)
     15                                                 Lauren Godles Milgroom (pro hac vice
                                                        forthcoming)
     16                                                 260 Franklin Street, Suite 1860
                                                        Boston, MA 02110
     17                                                 (t) (617) 398-5600
     18                                                 (f) (617) 507-6020
                                                        jason@blockesq.com
     19                                                 joel@blockesq.com
                                                        jake@blockesq.com
     20                                                 lauren@blockesq.com
                                                        amanda@blockesq.com
     21
                                                        Attorneys for Plaintiff
     22
     23
     24
     25
     26
     27

     28
                                                        7
          INTERROGATORIES                                                CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2719 Page 28 of 37




                            EXHIBIT 2

                                    TO

          HARVEY KESNER’S INSERT
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2720 Page 29 of 37
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2721 Page 30 of 37
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2722 Page 31 of 37
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2723 Page 32 of 37




     1           Appendix A (Relevant Requests To and Objections By The Firm)
     2 FIRM DOCUMENT REQUEST NO. 3

     3
              Documents sufficient to identify all entities in which (A) any Investor owns
       or owned a beneficial interest and (B) (i) You own or owned a beneficial interest or
     4 (ii) You serve or served as legal counsel.
     5
         RESPONSE TO FIRM DOCUMENT REQUEST NO. 3
     6          Objections: This request is overbroad, unduly burdensome and oppressive,
     7   unintelligible as phrased, and fails to describe with reasonable particularity each
         item or category of items to be inspected or produced, as required by Fed. R. Civ.
     8   Proc. 34(b)(1)(A). This request is also overbroad as to time, and vague and
     9   ambiguous as to “documents sufficient to identify all entities in which (A) any
         Investor owns or owned a beneficial interest” and as to “documents sufficient to
    10   identify all entities in which…(B) (i) You own or owned a beneficial interest or (ii)
    11   You served or served as legal counsel.” It is unclear what specific information or
         documents this request is seeking, and appears to request documents showing any
    12   interest owned by any Investor in any and all entities and to identify all clients
    13   represented by SRF, regardless of whether related to this matter or not. This request
         also potentially invades SRF and third party’s rights to privacy, including privacy
    14   rights of Investors and Sichenzia Ross Ference LLP and “its present and former
    15   partners, associates, employees, officers, directors, parent companies, subsidiaries,
         representatives, agents (including, but not limited to, attorneys, accountants,
    16   consultants, investment advisors or bankers), affiliates, any predecessor or successor
    17   law firm, and any other person or entity acting on its behalf” as “you” is defined in
         the document request. This request also may seek information which is protected by
    18   the attorney-client and work product privileges as to other clients unrelated to
    19   Mabvax, and may also seek information which is irrelevant to this action and is not
         calculated to lead to the discovery of admissible evidence. Given said objections,
    20   SRF is unable to respond to this request as stated.
    21
       FIRM INTERROGATORY NO. 1
    22       Identify each Person or entity for whom You serve or served as legal counsel
    23 who is or was a beneficial owner of MabVax securities and/or provides or provided
       professional services to MabVax and for each Person or entity identified, please
    24 provide the start and end dates of your representation.
    25
       RESPONSE TO FIRM INTERROGATORY NO. 1
    26        Objections: This interrogatory is overbroad, unduly burdensome as to the time
    27 frame requested, as it seeks information prior to and after defendant’s representation
       of MabVax and information which is irrelevant and unrelated to the claims in this
    28 action. This interrogatory is also vague and ambiguous and calls for speculation as

                                                 1                       3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2724 Page 33 of 37




     1
         to the meaning intended by plaintiff to the term “beneficial owner,” or who plaintiff
         contends was a “beneficial owner” of MabVax, and as to which persons or entities
     2   “provides or provided professional services to MabVax.” The terms “beneficial
     3   owner” and “professional services” is not defined in the interrogatories, and can
         have broad and varied meanings, rendering this interrogatory vague and ambiguous
     4   and subject to speculation. This interrogatory is also vague and ambiguous and
     5   overbroad as to the term “You” or “Your” since the definition includes “Firm”
         which has a much broader definition than Sichenzia Ross Ference LLP and its
     6   partners.
     7
               Defendant further objects on the basis that the interrogatory seeks information
     8 not within Defendant’s personal knowledge or possession, to the extent plaintiff is
     9
       seeking securities ownership information ascertained from stock-broker records and
       the monthly statements of ownership provided to “beneficial owners,” not third-
    10 parties such as Defendant, from their brokerage firms where they hold securities.
    11
                Defendant further objects on the basis that this interrogatory seeks privileged
    12   or private information held by other clients. Pursuant to New York law, the identity
         of clients not parties to the action is privileged. Matter of Jacqueline F., 391 N.E.2d
    13
         967, 970 (1979) (the rule requiring disclosure is generally applied only where the
    14   client whose identity is sought is a party to the pending civil litigation and the
         circumstances otherwise warrant such disclosure). Also see Rule 1.6 of the New
    15
         York Rules of Professional Conduct. To the extent California law applies,
    16   Defendant objects on the basis that a client’s identity is private information. See
         Hooser v. Superior Court, Hooser v. Superior Court (2000) 84 Cal.App.4th 997,
    17
         1002 (client names are protected under the right to privacy under the California
    18   State Constitution) and Tien v. Superior Court (2006) 139 Cal.App.4th 528. Also see
    19   Rule 1.6 of the California Rules of Professional Conduct and §6068(e)(1) of the
         California Business and Professions Code.
    20
              Defendant further objects on the grounds of attorney client and work product
    21
       privileges to the extent discussions and analysis with another client (if any)
    22 regarding whether a client is or was a “beneficial owner” of MabVax securities
    23
       would be privileged communications. In addition, those discussions are not relevant
       to the claims in this case.
    24
              Pursuant to said objections, Defendant is unable to fully comply with this
    25
       interrogatory. Notwithstanding the foregoing objections, Defendant previously
    26 identified certain persons as clients of the Firm in its engagement letters with
       Plaintiff and received written conflict waivers from Plaintiff as to which
    27
       identification the foregoing objections relating to identifying clients are not asserted.
    28

                                                  2                       3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2725 Page 34 of 37




     1
       FIRM INTERROGATORY NO. 2
              Identify all entities in which (A) any Investor owns or owned a beneficial
     2 interest and (B) (i) You own or owned a beneficial interest or (ii) You serve or

     3 served as legal counsel.
     4 RESPONSE TO FIRM INTERROGATORY NO. 2
     5          Objections: This interrogatory is overbroad, unduly burdensome as to the time
         frame requested, as it seeks information prior to and after defendant’s representation
     6   of MabVax and information which is irrelevant and unrelated to the claims in this
     7   action. This interrogatory is also compound. This interrogatory is also unduly
         burdensome and oppressive, vague and ambiguous, and calls for speculation as to
     8   the term “beneficial interest.” This term is not defined by plaintiff, and can have
     9   broad and varied meanings, rendering this interrogatory vague and ambiguous and
         subject to speculation. This interrogatory is also vague and ambiguous and
    10   overbroad as to the term “You” or “Your” since the definition includes “Firm”
    11   which has a much broader definition than Sichenzia Ross Ference LLP and its
         partners. Defendant further objects to the extent the information sought is irrelevant
    12   and does not relate to Plaintiff’s claims.
    13          Defendant objects because the interrogatory seeks information not within
    14
         Defendant’s personal knowledge or possession. SRF is not able to accurately
         respond to this interrogatory, since SRF does not have sufficient information to
    15   “[i]dentify all entities in which … any Investor owns or owned a beneficial interest.”
    16   As framed, “entities” could be any company that an Investor invested in. SRF does
         not have information about every such investment made by any Investor, the entities
    17   the Investors owned beneficial interests in, nor has plaintiff provided any list of the
    18   purported entities plaintiff is referring to in this interrogatory. To the extent plaintiff
         is not aware, plaintiff should obtain such information from the Investors, who have
    19   unique access to this information. Plaintiff should identify all entities in which it
    20   claims Investors own or owned a “beneficial interest,” and specifically request
         whether SRF owned an interest in any such specific entities in subsequent
    21   interrogatories.
    22          Defendant further objects on the basis that this interrogatory seeks privileged
         or private information held by other clients. Pursuant to New York law, the identity
    23
         of clients not parties to the action is privileged. Matter of Jacqueline F., 391 N.E.2d
    24   967, 970 (1979) (the rule requiring disclosure is generally applied only where the
    25
         client whose identity is sought is a party to the pending civil litigation and the
         circumstances otherwise warrant such disclosure). Also see Rule 1.6 of the New
    26   York Rules of Professional Conduct. To the extent California law applies,
    27
         Defendant objects on the basis that a client’s identity is private information. See
         Hooser v. Superior Court, Hooser v. Superior Court (2000) 84 Cal.App.4th 997,
    28   1002 (client names are protected under the right to privacy under the California

                                                  3                       3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2726 Page 35 of 37




     1
       State Constitution) and Tien v. Superior Court (2006) 139 Cal.App.4th 528. Also
       see Rule 1.6 of the California Rules of Professional Conduct and §6068(e)(1) of the
     2 California Business and Professions Code.

     3          Pursuant to said objections, Defendant is unable to fully comply with this
         interrogatory. Notwithstanding the foregoing objections, Defendant previously
     4
         identified certain entities as clients of the Firm in its engagement letters with
     5   Plaintiff and received written conflict waivers from Plaintiff as to which
         identification the foregoing objections relating to identifying clients are not asserted.
     6
         Subject to Confidentiality pursuant to the Protective Order in this action, Defendant
     7   identifies the following of the “Investor” entities which were specifically identified
         by plaintiff in the definitions of these Special Interrogatories that either SRF
     8
         invested in, or has knowledge that an SRF partner invested in: Paradox Capital
     9   Partners, LLC and Darwin Ret, LLC purchased securities of Plaintiff on behalf of
    10
         Harvey Kesner with full knowledge, approval and written consent of Plaintiff.

    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  4                       3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2727 Page 36 of 37




     1
                Appendix B (Relevant Requests To and Objections By Kesner)
       KESNER DOCUMENT REQUEST NO. 3
     2        Documents sufficient to identify all entities in which (A) any Investor owns
     3 or owned a beneficial interest and (B)(i) You own or owned a beneficial interest or
       (ii) You serve or served as an attorney, officer, director, employee, manager, or
     4 agent.
     5
         RESPONSE TO KESNER DOCUMENT REQUEST NO. 3
     6          Defendant objects to this Request because it is vague, ambiguous, overly
     7   broad and unduly burdensome because it does not limited by timeframe, scope or
         subject matter and because as discussed under General Objections, a portion of the
     8   definition of “Investor” is unclear. The Request appears to seek documents showing
     9   any Investor owns a beneficial interest in anything at any time. For these same
         reasons, the Request is also objectionable because it seeks information not relevant
    10   to the claims or defenses in this case. “District courts need not condone the use of
    11   discovery to engage in ‘fishing expeditions[s].’ ” Rivera v. NIBCO, 364 F.3d 1057,
         1072 (9th Cir.2004). Defendant further objects because subsection B(ii) seeks
    12   documents and communications protected by the attorney client and work product
    13   privileges, and Defendant’s duty of confidentiality to clients as some of the
         Investors were clients of Defendants. See, e.g., Upjohn v. U.S., 449 U.S. 383 (1981);
    14   Fed. R. Civ. Pro. 26; Fed. R. Evid. 501 and 502. The Request appears to seek
    15   documents showing any corporate entity Mr. Kesner has represented in his entire
         career, which is privileged and irrelevant.
    16
    17 KESNER INTERROGATORY NO. 1
               Identify each Person or entity for whom You serve or served as legal counsel
    18 who is or was a beneficial owner of MabVax securities and/or provides or provided
    19 other professional services to MabVax and for each Person or entity identified,
         please provide the start and end dates of your representation.
    20
    21 RESPONSE TO KESNER INTERROGATORY NO. 1
               Defendant objects to Interrogatory No. 1 because the time frame is overbroad,
    22 unduly burdensome and irrelevant to the claims at issue. Defendant objects because
    23 the term “beneficial owner” is not defined and Plaintiff does not identify any
         “beneficial owner[s]”, thus the term is vague and ambiguous.
    24
                Defendant objects because the interrogatory seeks information not in
    25   Defendant’s possession. Beneficial owner is a term believed to relate to the
    26
         securities ownership information known by beneficial owners through transfer
         agents and from their stock-broker and investment records and the monthly
    27   statements of ownership, which constantly vary, provided to beneficial owners.
    28
         Defendant does not possess private and confidential brokerage information, reports,
         or investment records of others.
                                                  5                       3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 107 Filed 01/13/20 PageID.2728 Page 37 of 37




     1
                Defendant objects on the grounds of attorney client and work product
         privileges because discussions and analysis (if any) regarding whether a client is or
     2   was a “beneficial owner” of MabVax securities are privileged communications. In
     3   addition, those discussions are not relevant to the claims in this case.
                Defendant objects because under New York law, the identity of clients not
     4
         parties to the action is privileged. Matter of Jacqueline F., 391 N.E.2d 967, 970
     5   (1979) (the rule requiring disclosure is generally applied only where the client
         whose identity is sought is a party to the pending civil litigation and the
     6
         circumstances otherwise warrant such disclosure). Further, Defendant has an
     7   obligation to maintain client confidentiality under Rule 1.6 of the New York Rules
         of Professional Conduct.
     8
                To the extent California law applies, Defendant objects because a client’s
     9   identity is private information. Hooser v. Superior Court, Hooser v. Superior Court
    10   (2000) 84 Cal.App.4th 997, 1002, 101 Cal.Rptr.2d 341 (client names are protected
         under the right to privacy under the California State Constitution). Further,
    11   Defendant has an obligation to maintain confidentiality under Rule 1.6 of the
    12   California Rules of Professional Conduct and §6068(e)(1) of the California Business
         and Professions Code.
    13
                Notwithstanding the foregoing objections, Defendant previously identified
    14   certain persons as clients of the Firm in its engagement letters and received written
         conflict waivers from Plaintiff as to which identification the foregoing objections
    15
         relating to identifying clients are not asserted.
    16
    17 KESNER INTERROGATORY NO. 2
               Identify all entities in which (A) any Investor owns or owned a beneficial
    18 interest and (B) (i) You own or owned a beneficial interest or (ii) You serve or
    19 served as legal counsel.
    20
         RESPONSE TO KESNER INTERROGATORY NO. 2
    21          Defendant objects to Interrogatory No. 2 because the time frame is overbroad,
    22   unduly burdensome and irrelevant to the claims at issue. Defendant objects because
         the term “beneficial interest” is not defined and therefore the interrogatory is vague
    23   and ambiguous. Defendant objects because the interrogatory seeks information not
    24   in Defendant’s possession. Defendant further objects because the information sought
         is irrelevant to Plaintiff’s claims because it does not relate to Plaintiff. As to
    25   Defendant, Paradox Capital Partners, LLC and Darwin Ret, LLC purchased
    26   securities of Plaintiff on behalf of Defendant with full knowledge, approval and
         written consent of Plaintiff.
    27
    28

                                                 6                       3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
